      Case 4:21-cv-00605 Document 1 Filed on 02/24/21 in TXSD Page 1 of 12




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

RICHARD ROEGNER,                                     )
                                                     )
                       Plaintiff,                    )
                                                     )        CIVIL ACTION
vs.                                                  )
                                                     )        Case No.
TRANCAPITAL, INC.,                                   )
                                                     )
                       Defendant.                    )

                                         COMPLAINT

       COMES NOW, RICHARD ROEGNER, by and through the undersigned counsel, and

files this, his Complaint against Defendant, TRANCAPITAL, INC., pursuant to the Americans

with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA’s Accessibility

Guidelines, 28 C.F.R. Part 36 (“ADAAG”). In support thereof, Plaintiff respectfully shows this

Court as follows:

                                        JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendant’s

failure to remove physical barriers to access and violations of Title III of the ADA.

                                            PARTIES

       2.      Plaintiff, RICHARD ROEGNER (hereinafter “Plaintiff”) is, and has been at all

times relevant to the instant matter, a natural person residing in Houston, Texas (Harris County).

       3.      Plaintiff is disabled as defined by the ADA.

       4.      Plaintiff is required to traverse in a wheelchair and is substantially limited in

performing one or more major life activities, including but not limited to: walking and standing.



                                                 1
      Case 4:21-cv-00605 Document 1 Filed on 02/24/21 in TXSD Page 2 of 12




       5.      Plaintiff uses a wheelchair for mobility purposes.

       6.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. His motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property within six months after it is accessible (“Advocacy Purposes”).

       7.      Defendant, TRANCAPITAL, INC. (hereinafter “TRANCAPITAL, INC.”), is a

Texas company that transacts business in the State of Texas and within this judicial district.

       8.      Defendant, TRANCAPITAL, INC., may be properly served with process for

service via its Registered Agent, to wit: c/o Huu Dai Tran, Registered Agent, 12103 Dover

Street, Houston, TX 77032.

                                  FACTUAL ALLEGATIONS

       9.      On or about February 6, 2021, Plaintiff was a customer at “Julina Food Store” a

business located at 50 Aldine Bender, Houston, TX 77060, referenced herein as “Julina Food

Store”. Attached is a receipt documenting Plaintiff’s purchase. See Exhibit 1. Also attached is

a photograph documenting Plaintiff’s visit to the Property. See Exhibit 2.

       10.     Defendant, TRANCAPITAL, INC., is the owner or co-owner of the real property

and improvements that Julina Food Store is situated upon and that is the subject of this action,

referenced herein as the “Property.”

       11.     Plaintiff lives 7 miles from the Property.



                                                 2
      Case 4:21-cv-00605 Document 1 Filed on 02/24/21 in TXSD Page 3 of 12




       12.     Plaintiff’s access to the business(es) located 50 Aldine Bender, Houston, TX

77060, Harris County Property Appraiser’s property identification number 1031120000008 (“the

Property”), and/or full and equal enjoyment of the goods, services, foods, drinks, facilities,

privileges, advantages and/or accommodations offered therein were denied and/or limited

because of his disabilities, and he will be denied and/or limited in the future unless and until

Defendant, TRANCAPITAL, INC., is compelled to remove the physical barriers to access and

correct the ADA violations that exist at the Property, including those set forth in this Complaint.

       13.     Defendant, TRANCAPITAL, INC., as property owner, is responsible for

complying with the ADA for both the exterior portions and interior portions of the Property.

Even if there is a lease between Defendant, TRANCAPITAL, INC. and the tenant allocating

responsibilities for ADA compliance within the unit the tenant operates, that lease is only

between the property owner and the tenant and does not abrogate the Defendant’s independent

requirement to comply with the ADA for the entire Property it owns, including the interior

portions of the Property which are public accommodations. See 28 CFR § 36.201(b).

       14.     Plaintiff has visited the Property at least once before as a customer and advocate

for the disabled. Plaintiff intends on revisiting the Property within six months after the barriers

to access detailed in this Complaint are removed and the Property is accessible again. The

purpose of the revisit is to be a return customer, to determine if and when the Property is made

accessible and to maintain standing for this lawsuit for Advocacy Purposes.

       15.     Plaintiff intends on revisiting the Property to purchase goods and/or services as a

return customer living in the near vicinity as well as for Advocacy Purposes, but does not intend

to re-expose himself to the ongoing barriers to access and engage in a futile gesture of visiting

the public accommodation known to Plaintiff to have numerous and continuing barriers to



                                                 3
      Case 4:21-cv-00605 Document 1 Filed on 02/24/21 in TXSD Page 4 of 12




access.

          16.     Plaintiff travelled to the Property as a customer and as an independent advocate

for the disabled, encountered the barriers to access the Property that are detailed in this

Complaint, engaged those barriers, suffered legal harm and legal injury, and will continue to

suffer such harm and injury as a result of the illegal barriers to access present at the Property.

                                        COUNT I
                            VIOLATIONS OF THE ADA AND ADAAG

          17.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

          18.     Congress found, among other things, that:

          (i)     some 43,000,000 Americans have one or more physical or mental
                  disabilities, and this number is increasing as the population as a whole is
                  growing older;

          (ii)    historically, society has tended to isolate and segregate individuals with
                  disabilities, and, despite some improvements, such forms of discrimination
                  against individuals with disabilities continue to be a serious and pervasive
                  social problem;

          (iii)   discrimination against individuals with disabilities persists in such critical
                  areas as employment, housing public accommodations, education,
                  transportation, communication, recreation, institutionalization, health
                  services, voting, and access to public services;

          (iv)    individuals with disabilities continually encounter various forms of
                  discrimination, including outright intentional exclusion, the discriminatory
                  effects of architectural, transportation, and communication barriers,
                  overprotective rules and policies, failure to make modifications to existing
                  facilities and practices, exclusionary qualification standards and criteria,
                  segregation, and relegation to lesser service, programs, activities, benefits,
                  jobs, or other opportunities; and

          (v)     the continuing existence of unfair and unnecessary discrimination and
                  prejudice denies people with disabilities the opportunity to compete on an
                  equal basis and to pursue those opportunities for which our free society is
                  justifiably famous, and costs the United States billions of dollars in
                  unnecessary expenses resulting from dependency and non-productivity.


                                                    4
      Case 4:21-cv-00605 Document 1 Filed on 02/24/21 in TXSD Page 5 of 12




42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       19.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       20.      The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       21.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       22.     The Property is a public accommodation and service establishment.

       23.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       24.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       25.     The Property must be, but is not, in compliance with the ADA and ADAAG.



                                                5
      Case 4:21-cv-00605 Document 1 Filed on 02/24/21 in TXSD Page 6 of 12




       26.     Plaintiff has attempted to, and has to the extent possible, accessed the Property in

his capacity as a customer at the Property as well as an independent advocate for the disabled,

but could not fully do so because of his disabilities resulting from the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit his

access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       27.     Plaintiff intends to visit the Property again in the very near future as a customer

and as an independent advocate for the disabled, in order to utilize all of the goods, services,

facilities, privileges, advantages and/or accommodations commonly offered at the Property, but

will be unable to fully do so because of his disability and the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit his

access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       28.     Defendant, TRANCAPITAL, INC., has discriminated against Plaintiff (and others

with disabilities) by denying his access to, and full and equal enjoyment of the goods, services,

facilities, privileges, advantages and/or accommodations of the Property, as prohibited by, and

by failing to remove architectural barriers as required by, 42 U.S.C. § 12182(b)(2)(A)(iv).

       29.     Defendant, TRANCAPITAL, INC., will continue to discriminate against Plaintiff

and others with disabilities unless and until Defendant, TRANCAPITAL, INC., is compelled to

remove all physical barriers that exist at the Property, including those specifically set forth

herein, and make the Property accessible to and usable by Plaintiff and other persons with



                                                 6
      Case 4:21-cv-00605 Document 1 Filed on 02/24/21 in TXSD Page 7 of 12




disabilities.

        30.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed, or was made aware of prior to the filing

of this Complaint, that precluded and/or limited Plaintiff’s access to the Property and the full and

equal enjoyment of the goods, services, facilities, privileges, advantages and accommodations of

the Property include, but are not limited to:

ACCESSIBLE ELEMENTS:

        (i)     In front of Unit 120, the accessible ramp side flares have a slope in excess of 1:10

                in violation of Section 406.3 of the 2010 ADAAG standards. This violation would

                make it dangerous and difficult for Plaintiff to access the units of the Property.

        (ii)    Despite having a parking lot that is open to the public with more than four spaces,

                the Property has no accessible parking spaces complying with Section 502.1 of

                the 2010 ADAAG standards in violation of Section 208.2 of the 2010 ADAAG

                standards. This violation would make it difficult for Plaintiff to locate an

                accessible parking space and limited the travel options to visit the Property.

        (iii)   There is an insufficient number of accessible parking spaces in violation of

                section 208.2 of the 2010 ADAAG Standards. There are 83 total parking spaces

                on the Property requiring at least four (4) accessible parking spaces, but there are

                no parking spaces marked as accessible.

        (iv)    There are no accessible parking spaces identified as “van accessible” in violation

                of section 502.6 and 208.2.4 of the 2010 ADAAG Standanrds.




                                                  7
Case 4:21-cv-00605 Document 1 Filed on 02/24/21 in TXSD Page 8 of 12




 (v)     In front of Unit 150, the accessible ramp side flares have a slope in excess of 1:10

         in violation of Section 406.3 of the 2010 ADAAG standards. This violation would

         make it dangerous and difficult for Plaintiff to access the units of the Property.

 (vi)    The Property lacks an accessible route from the sidewalk to the accessible

         entrance in violation of Section 206.2.1 of the 2010 ADAAG standards. This

         violation would make it difficult for Plaintiff to access the units of the Property.

 (vii)   Inside Unit 150, there are sales and services counters lacking any portion of the

         counter that has a maximum height of 36 (thirty-six) inches from the finished

         floor in violation of Section 904.4 of the 2010 ADAAG standards, all portions of

         the sales and service counter exceed 36 (thirty-six) inches in height from the

         finished floor. This violation would make it difficult for Plaintiff to properly

         transact business at the Property.

 (viii) Defendant fails to adhere to a policy, practice and procedure to ensure that all

         facilities are readily accessible to and usable by disabled individuals.

 UNIT 150 RESTROOMS

 (i)     The restrooms lack proper door hardware in violation of Section 404.2.7 of the

         2010 ADAAG standards. This would make it difficult for Plaintiff and/or any

         disabled individual to utilize the restroom facilities.

 (ii)    Restrooms have a sink with inadequate knee and toe clearance in violation of

         Section 306 of the 2010 ADAAG standards. This would make it difficult for

         Plaintiff and/or any disabled individual to safely utilize the restroom facilities.




                                              8
Case 4:21-cv-00605 Document 1 Filed on 02/24/21 in TXSD Page 9 of 12




 (iii)   The controls on the faucets require pinching and turning of the wrists in violation

         of Section 309.4 of the 2010 ADAAG standards. This would make it difficult for

         Plaintiff and/or any disabled individual to utilize the restroom facilities.

 (iv)    The toilet paper dispenser in the accessible toilet is not positioned properly and

         violates Section 604.7 of the 2010 ADAAG standards. This would make it

         difficult for Plaintiff and/or any disabled individual to safely utilize the restroom

         facilities.

 (v)     The actionable mechanism of the paper towel dispenser in the restroom is located

         above 48 inches from the finished floor which is outside the prescribed vertical

         reach ranges set forth in Section 308.2.1 of the 2010 ADAAG standards. This

         would make it difficult for Plaintiff and/or any disabled individual to safely utilize

         the restroom facilities.

 (vi)    The grab bars/handrails adjacent to the commode are missing in violation of

         Section 604.5 of the 2010 ADAAG standards. This would make it difficult for

         Plaintiff and/or any disabled individual to safely utilize the restroom facilities.

 (vii)   The hand operated flush control is not located on the open side of the accessible

         toilet in violation of Section 604.6 of the 2010 ADAAG standards. This would

         make it difficult for Plaintiff and/or any disabled individual to safely utilize the

         restroom facilities.

 (viii) The restroom lacks adequate clear floor space for the sink in violation of 606.2 of

         the 2010 ADAAG standards. This would make it difficult for the Plaintiff and/or

         any disabled individual to safely utilize the restroom facilities.




                                            9
     Case 4:21-cv-00605 Document 1 Filed on 02/24/21 in TXSD Page 10 of 12




       31.       The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Property.

       32.       Plaintiff requires an inspection of the Property in order to determine all of the

discriminatory conditions present at the Property in violation of the ADA.

       33.       The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       34.       All of the violations alleged herein are readily achievable to modify to the

Property into compliance with the ADA.

       35.       Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because the nature and cost of

the modifications are relatively low.

       36.       Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because Defendant,

TRANCAPITAL, INC., has the financial resources to make the necessary modifications.

According to the Property Appraiser, the Appraised value of the Property is $1,220,483.00.

       37.       The removal of the physical barriers and dangerous conditions present at the

Property is also readily achievable because Defendant has available to it a $5,000.00 tax credit

and up to a $15,000.00 tax deduction from the IRS for spending money on accessibility

modifications.

       38.       Upon information and good faith belief, the Property has been altered since 2010.

       39.       In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with



                                                 10
     Case 4:21-cv-00605 Document 1 Filed on 02/24/21 in TXSD Page 11 of 12




the 1991 ADAAG standards.

       40.     Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that he will continue to suffer irreparable harm unless and until Defendant,

TRANCAPITAL, INC., is required to remove the physical barriers, dangerous conditions and

ADA violations that exist at the Property, including those alleged herein.

       41.     Plaintiff’s requested relief serves the public interest.

       42.     The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant, TRANCAPITAL, INC.

       43.     Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendant, TRANCAPITAL, INC., pursuant to 42 U.S.C. §§ 12188 and 12205.

       44.     Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant,

TRANCAPITAL, INC., to modify the Property to the extent required by the ADA.

       WHEREFORE, Plaintiff prays as follows:

       (a)     That the Court find Defendant, TRANCAPITAL, INC., in violation of the ADA

               and ADAAG;

       (b)     That   the    Court    issue   a   permanent     injunction   enjoining   Defendant,

               TRANCAPITAL, INC., from continuing their discriminatory practices;

       (c)     That the Court issue an Order requiring Defendant, TRANCAPITAL, INC., to (i)

               remove the physical barriers to access and (ii) alter the Property to make it readily

               accessible to and useable by individuals with disabilities to the extent required by

               the ADA;

       (d)     That the Court award Plaintiff his reasonable attorneys' fees, litigation expenses



                                                  11
Case 4:21-cv-00605 Document 1 Filed on 02/24/21 in TXSD Page 12 of 12




       and costs; and

 (e)   That the Court grant such further relief as deemed just and equitable in light of the

       circumstances.

                                     Dated: February 24, 2021

                                     Respectfully submitted,

                                     /s/ Douglas S. Schapiro
                                     Douglas S. Schapiro, Esq.
                                     Southern District of Texas ID No. 3182479
                                     The Schapiro Law Group, P.L
                                     7301-A W. Palmetto Park Rd., #100A
                                     Boca Raton, FL 33433
                                     Tel: (561) 807-7388
                                     Email: schapiro@schapirolawgroup.com




                                        12
